Title: To Thomas Jefferson from Daniel Carroll Brent, 5 February 1806
From: Brent, Daniel Carroll
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Feby. 5. 1805 i.e. 1806
                     
                        
                        The enclosed, I recd. to day from Mr. Scott—on the subject of his letter I can only observe, that I am
                            incompetent to judge of his legal qualifications—indeed if I thought I was, I wou’d not on subjects of such consequence
                            obtrude my opinion I owe it however to Mr. Scott to  as he has applied
                            to me, to state his pretension, that he is a man of fair fame, much respected, & I beleive honest &
                            independent—that, at all times, in the worst of times, he has been a steady uniform republican
                            & so avowed himself in the bitter Federal county of Charles, in Maryland, & in
                            indirect opposition, too, to all his connections—Haveing said thus much of Mr. Scott; I owe it to
                            you to say that he is the nephew of Gustavus Scott late Commr. of the City, & who once had so much to do with its
                            affairs both in & a public, & private character
                        Mr. Dorsey call’d upon me early this morning, he pressed me to state to you, what he declared were the true grounds, as he said on which he stood—That was, “to assure you, from him, as he felt a delicacy in doing it in person, for if he cou’d he woud in stronger terms;
                            that he for several years, (for such was his expression) had approved of the measures of the administration as much as any
                            republican, & that he had, so, frequently declared—that at one time, as a federalist, he
                            went all lengths; but that he had seen the impropriety of such conduct, that he beleived it to be
                            the duty of all men, to do all all the good they cou’d under any admn—that he was well aware of your objections to placeing
                            fedl Judges on the Bench—but that on all occasions, he wou’d disclaim & & reject all politic motives—that
                            on all appointments within the gift of the court he wou’d only consider the honest, & fit characters except where
                            equally competent and respectable, he shou’d feel it a duty to support those, who supported the
                            Administration”—haveing yeilded to this sollicitation of Mr. Dorsey, I hope I shall  be pardoned by you for haveing
                            so much trespassed upon you—for the sincerty of his declaration, I will not answer—his character is
                            a fair one—Haveing ventured so far permit me to add, that, “Timeo Danaos & dona ferentes.”
                        With sincere esteem & respect & wishes for your heath & happiness—I am yrs &c
                        
                            Daniel C. Brent
                     
                        
                    